DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yahagi (US 2009/0301872) in view of Hashimoto (JP 2001-098366).
The office action mailed September 28, 2020 is incorporated herein. 





Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over
Yahagi and Hashimoto as applied to claim 1 above, in view of Nonaka (US
2005/0031484).
The office action mailed September 28, 2020 is incorporated herein. 

Claims 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yahagi and Hashimoto as applied to claim 1 above in view of Khang (US 2009/0014318).
The office action mailed September 28, 2020 is incorporated herein. 

Response to Arguments
Applicant's arguments filed December 28, 2020 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues that Yahagi discloses that if the content of C or B exceeds 10 atomic % is undesirable since the resistance will increase and will cause the function of the recording layer to deteriorate.  Therefore it teaches away from claim 1’s requirement that C or B is greater than 10 atomic percent. 
The Examiner disagrees.  Yahagi does not teach away from Applicant’s invention.  Paragraph [0035] of Yahagi teaches that a content of C or B required by claim 1 is well known.  In order for Yahagi to recognize that a content of carbon or boron greater than 10 atomic percent is undesirable Yahagi needed to have made such a sputtering target.  Therefore claim 1 is not novel and obvious in light of Yahagi.  Additionally, Yahagi only teaches that claim 1’s range is undesired.  This isn’t a teaching away because this range produces the objective of Applicant’s invention: a sputtering target with a C or B content greater than 10 atomic percent. 

The Examiner disagrees because Yahagi teaches a particle size of 50 microns or less which encompasses the grain size of claim 1.  As a prima facie case for obviousness has been made by the Examiner the burden rests on Applicant to show that their invention would not have been obvious.  Applicant hasn’t met this burden because Applicant’s arguments are not directed to unexpected properties in the claimed range or whether the prior art teaches away from the claimed invention.  See Patent Board decision page 6 in application 13/521,148 dated May 28, 2019. 
Regarding claim 1, Applicant argues that Yahagi range for Y/X is 1/10 to 1/10000 and not greater than 0.1. 
The Examiner does not agree because Yahagi teaches that the ratio of Y/X greater than 0.1 is well known.  Yahagi does not teach away from a Y/X greater than 0.1, instead it recognizes an optimum range for inhibiting arcing and reducing particles [0031].  Yahagi also teaches the range is a result effective variable.  One would recognize the benefits of tailoring Y/X and would have the knowledge to work with its advantages and disadvantages which are made well known by Yahagi. 
Regarding claim 1, Applicant argues that it would not have been obvious to one of ordinary skill in the art from the teachings of Yahagi to limit the standard deviation of the grain size of the Sb Te alloy particles to be less than 1.00 for X and less than 0.20 for Y. 
The Examiner disagrees because Yahagi recognizes standard deviation of particle size to be a result effective variable. Any skilled artisan reading Yahagi would recognize that having particles close in size would allow for a sputtering target that generates less particles during sputtering and limits the generation of arcing.  

The examiner does not agree.  No methods of achieving the claimed density are required by the claim.  High density sputtering targets are well known because they have the advantage of uniform sputtering with less potential for arcing, less nodule formation and less particle production because there are less voids in the sputtering target.  Each of the prior art targets, Yahagi and Hashimoto, are directed to powder metallurgy and produce targets by sintering.  As no method is set out the skilled artisan is free to choose any method that would result in the density taught by Hashimoto. 
Regarding claim 7, Applicant argues Nonaka fails to disclose the above discussed differences between claim 1 of the present application and Yahagi. 
The Examiner disagrees because no differences between claim 1 and the prior art are found. 
Regarding claims 7 and 8, Applicant argues Khang fails to disclose the above discussed differences between claim 1 of the present application and Yahagi. 
The Examiner disagrees because no differences between claim 1 and the prior art are found. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN J BRAYTON/Primary Examiner, Art Unit 1794